DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at least one LED light  the at least one LED light, claims 8-9” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, recites the term “mount plate “to” mount…adhesive to secure.. disk to adhere… adhesive to secure…or... to connect”, renders the claim indefinite because the term “to” does not provide a positive recitation of the claim invention; therefore, the recites the is interpreted to mean that functional limitation, such as configured to or adapted to.
Claim 1, line 12, recites “a third adhesive secure the mount cover to the first magnet”, renders the claim indefinite because the original drawing fig.1 shows the third adhesive layer 120 not between elements 118 and 116.
Claims 8-9, recites “at least one LED light integrated into the magnetic latching system” and “wherein the first magnet is used for switching for the at least one LED light”, it is unclear which structure encompassed by such limitation, since no wherein the original drawing having the LED light. For the purpose of examination and as best understood the limitation is interpreted to mean that the first magnet.
Claim 20, recites “the adhesive to secure the mount over to the first magnet and to the helmet”, renders the claim indefinite because it is unclear there a second layer of adhesive layer to secure the mount cover to the first magnet, because line 3, recites “a magnetic base to a helmet with an adhesive?”
Claims 2-15 are dependent to claim 1, and are likewise indefinite.
Claims 17-19 are dependent to claim 16, and are likewise indefinite

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Duncan et al. (2015/0338723—hereinafter, Duncan) in view of Cook (2018/0201181).

Regarding claim 1, Duncan discloses a magnet-based mounting system (fig.4), comprising: at least one decorative top (2), each decorative top including: a decorative unit (see structure of element 2); a mount plate (upper wall of recess of element 2, see the annotated fig.4A) to mount into the decorative unit; a metal disk (44) to adhere to the mount plate; and  at least one magnetic base (fig.4-5) to connect a corresponding decorative top to a helmet, including: a mount cover (90); a first magnet (44) to adhere to the mount cover (fig.4 shows a pair of magnet attached to the element 2 and helmet 46; and a base substrate 90 disposed between a pair of magnets 44; wherein each magnet 44 attached to an inner wall of a recess portion of the element 2 and helmet 46; and adhesive 58, par [0035]); but does not disclose a first adhesive is configured to secure the mount plate to the decorative unit; a second adhesive is configured to secure the metal disk to the mount plate; and a third adhesive is configured to secure the first magnet to the mount cover; and the adhesive to secure the mount cover to the first magnet.  However, Cook teaches another similar helmet (fig.1); and fig.8 shows a display 16 having an adhesive layer 82 for securing the display 16 to the helmet 12. Fig.8 shows display 16 having magnets 86 and plate 78 having magnets 88 for attachable and deattachable from display 16 to plate 78.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the adhesive layer and/or layers for the helmet system of Duncan in order to provide a first adhesive layer for securing a mount plate to the decorative unit; a second adhesive layer for securing a metal disk to the mount plate; and a third adhesive layer for securing the mount cover to the first magnet as taught by Cook in order to securing each component to another as well known the art of attaching component to another using adhesive/glue material.




Regarding claims 2-4 Duncan further disclose the magnet-based mounting system of claim 1, wherein the at least one magnetic base is configured to be integrated in the helmet (fig.1); wherein the at least one magnetic base is affixed on an exterior surface of the helmet (fig.5 shows the magnet plate disposed on the unit; where the magnet plate is configured to securing to the layer 90; therefore, the magnet is on the unit 2); wherein the at least one magnetic base can be affixed on an interior surface of the helmet, and the decorative top can be affixed to an exterior surface of the helmet, and the at least one magnetic base is configured to connect to the helmet opposite the decorative top via a magnetic force between the magnet in the magnetic base and the metal disk decorative top (fig.4-5).
Regarding claim 5, Duncan does not disclose wherein the metal disk is made of steel.  However, Duncan further discloses a pair of magnet plates 44; and each magnet plate is configured to attachable and deattachable from metallic or other magnet responsive materials, par [0035]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a metal plate for the layer 6 of Duncan in order to provide attachable and deattachable the unit 2 from the helmet, such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use.
Regarding claims 6-7, Duncan does not disclose wherein the first magnet is made of a rare-earth element and/or neodymium.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention provide the first magnet is made of a rare-earth element, such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use.
Regarding 8, Duncan further discloses the first magnet (fig.4-5).
Regarding claims 10-15, Duncan further discloses wherein the decorative unit comprises a cavity for electrical components (par [0038] the camera housing 4, fig.4-5); wireless connectivity 70(par [0036]); a power source (74, par [0037]); wherein the power source is a battery par [0037]); wherein the decorative top is a powered attachment par [0037]); wherein the decorative top includes a second magnet (fig.4).
Regarding claim 16, Duncan discloses a helmet system (fig.8), comprising: a helmet (46); a power source (74); a magnet-based (2) mounting system including: at least one decorative top (structure of element 2), each decorative top including: a decorative unit (unit 2); a mount plate (a recess wall of element 2; the wall is received the magnet 44, fig.4) to mount into the decorative unit; a steel disk (44, par [0035]) to adhere to the mount plate;  and at least one magnetic base (element 44, fig.4-5) integrated into the helmet to connect a corresponding decorative top to the helmet, including: a mount cover (a recess wall of the helmet 46, fig.4-5); a first neodymium magnet (44) to adhere to the mount cover; and electrical wiring integrated into the helmet to transfer power from the power source to at least one component via the at least one magnetic base (par [0036-0037] power source 74 provide power to the camera 8 by cable, USB or plug in cable). But does not disclose a first, second and third adhesive layers; wherein the first adhesive layer to secure the mount plate to the decorative unit; the second adhesive layer to secure the metal disk to the mount plate; and the third adhesive layer to secure the mount cover to the first magnet.  However, Cook teaches another similar helmet (fig.1); and fig.8 shows a display 16 having an adhesive layer 82 for securing the display 16 to the helmet 12. Fig.8 shows display 16 having magnets 86 and plate 78 having magnets 88 for attachable and deattachable from display 16 to plate 78.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the adhesive layer and/or layers for the helmet system of Duncan in order to provide a first adhesive layer for securing a mount plate to the decorative unit; a second adhesive layer for securing a metal disk to the mount plate; and a third adhesive layer for securing the mount cover to the first magnet as taught by Cook in order to securing each component to another as well known the art of attaching component to another using adhesive/glue material.
Regarding claim 17-18, Duncan further discloses the helmet system of claim 16, wherein the helmet includes a conductive surface (the base substrate 90 is metallic or magnet-responsive materials, par [0035]); further comprising: electrical wiring integrated into the helmet to power the at least one magnetic base (par [0036-0037] power source 74 provide power to the camera 8 by cable, USB or plug in cable).
 Regarding claim 19, Duncan further discloses conductive material located on the at least one magnetic base (element 44 is made of conductive material).  
 Regarding claim 20, Duncan discloses an apparatus/a method of attaching a decorative top to a helmet in a magnet-based mounting system (fig.8) comprising: attaching a magnetic base (2) to a helmet (46) with an adhesive (par [0035]), 
the magnetic base including: a mount cover (90); a first magnet (44, fig.4) to adhere to the mount cover; and the adhesive to secure the mount cover to the first magnet and to the helmet; and adhering a decorative top to the magnetic base, the decorative top including: a decorative unit (2); a mount plate (a recess wall of element 2; the wall is received the magnet 44, fig.4) to mount into the decorative unit; a metal disk (44) to adhere to the mount plate; but does not disclose a first adhesive to secure the mount plate to the decorative unit; and a second adhesive to secure the metal disk to the mount plate.  However, Cook teaches another similar helmet (fig.1); and fig.8 shows a display 16 having an adhesive layer 82 for securing the display 16 to the helmet 12. Fig.8 shows display 16 having magnets 86 and plate 78 having magnets 88 for attachable and deattachable from display 16 to plate 78. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the adhesive layer and/or layers for the helmet system of Duncan in order to provide a first adhesive layer for securing a mount plate to the decorative unit; a second adhesive layer for securing a metal disk to the mount plate as taught by Cook in order to securing each component to another as well known the art of attaching component to another using adhesive/glue material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732